COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Cedric D. Brown v. Shirley J. Preston

Appellate case number:      01-16-00556-CV

Trial court case number:    2014-62252

Trial court:                234th District Court of Harris County

       On July 29, 2016, appellant, Cedric D. Brown, proceeding pro se and incarcerated,
filed an affidavit of indigence in this Court, which was forwarded to the district clerk on
August 16, 2016. On September 23, 2016, although the district clerk filed the indigent
clerk’s record in this Court, there was no trial court’s signed order ruling on the district
clerk’s August 24, 2016 contest to the affidavit of indigence. See TEX. R. APP. P.
20.1(g)(1), (i). On October 6, 2016, the district clerk filed an info sheet in this Court
stating that, although the district judge orally denied the contest on September 1, 2016,
there was no signed order as of October 6, 2016. Unless the trial court signs an order
sustaining the contest to the affidavit, within ten days after the contest is filed, the
affidavit’s allegations will be deemed true. See id. 20.1(i)(2)(A), (i)(4).
       Accordingly, the allegations in the affidavit of indigence are deemed true. See
TEX. R. APP. P. at 20.1(f). However, the clerk’s record was already filed on September
16, 2016, and on September 20, 2016, the court reporter info sheet stated that there was
no reporter’s record taken. Thus, the Clerk of this Court is ORDERED to deem the
appellant indigent and that he is allowed to proceed on appeal without advance payment
of costs for purposes of the appellate filing and clerk’s record fees.
       Finally, because appellant is a pro se inmate, the district clerk is ORDERED to
mail a copy of the clerk’s record to appellant within 10 days of the date of this Order.
The trial court clerk shall further certify to this Court, within 15 days of the date of this
Order, the date when delivery is made to appellant.
       It is so ORDERED.
Judge’s signature:/s/ Laura Carter Higley
                   Acting individually
Date: November 1, 2016